Dismissed and Memorandum Opinion filed April 10, 2014.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-14-00138-CV

            IN THE INTEREST OF G.C.B. AND S.Y.B., CHILDREN


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-06505J

                    MEMORANDUM                          OPINION
       This is an accelerated appeal from a judgment signed January 30, 2014,
terminating the parental rights of E.E. and J.B. The notice of appeal was filed
February 11, 2014.       On March 18, 2014, the trial court granted appellants’ motion
for new trial.

       Accordingly, we dismiss the appeal.1

                                           PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.

       1
         An order granting new trial deprives an appellate court of jurisdiction over the appeal.
Boris v. Boris, 642 S.W.2d 855, 856 (Tex.App.—Fort Worth 1982, no writ).